Name: Commission Implementing Regulation (EU) 2015/2315 of 8 December 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 12.12.2015 EN Official Journal of the European Union L 328/50 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2315 of 8 December 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article consisting of a plastic housing containing 4 metal terminals, diodes and cables with connectors (so-called Photovoltaic (PV) junction box). The PV junction box is a device for transmitting (by cable) electricity, not exceeding 1 000 V and generated by a solar panel, to another PV module or PV inverter. The function of the diodes is only to protect the article against overvoltage (so-called hot spots). See image (1). 8544 42 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 3 to Section XVI and by the wording of CN codes 8544, 8544 42 and 8544 42 90. Classification under heading 8541 as diodes is excluded as the diodes do not significantly change the characteristics and properties of the article as a PV junction box. The principal function of the article is considered to be that of making connections to or in electrical circuits. As the article is provided with cables, classification under heading 8536 as an apparatus for making connections to or in electrical circuits is also excluded (see also the Harmonised System Explanatory Notes to heading 8536, group (III) (A)). The article is therefore to be classified under CN code 8544 42 90 as other electric conductors fitted with connectors. (1) The image is purely for information.